Citation Nr: 0424092	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  98-15 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
residuals, hammertoes, right foot with degenerative changes, 
currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine as secondary to service-connected 
right foot disability. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to May 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
the July 1998 rating decision, the RO denied a higher rating 
evaluation for the service-connected right foot disability, 
and determined that entitlement to service connection was not 
established for disability of the lumbar spine.  

During the pendency of this appeal, however, the RO twice 
increased the rating evaluation for the service-connected 
right foot disability, which is currently evaluated as 30 
percent disabling.  The 30 percent rating is the highest 
possible rating assignable under either Diagnostic Code 5283 
or 5284; however, it is not the highest possible rating under 
the schedular criteria for disabilities of the feet.  See 38 
C.F.R. § 4.71a (2003).  The Board notes, with respect to 
increased ratings, the United States Court of Appeals for 
Veterans Claims (Court) has held that on a claim for an 
original or increased rating, the appellant will generally be 
presumed to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit is allowed.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further 
held that, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit does not abrogate 
the appeal.  Id.

In December 1999, the Board remanded this case for further 
development.  Unfortunately, for the reason discussed below, 
another remand is needed.




REMAND

The Board notes VA has a duty to assist the veteran in the 
development of facts pertinent to his claim.  A new law, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted during the 
pendency of the appeal.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

Following a review of the record, the Board finds that 
additional medical records, not currently associated with the 
record on appeal, may be pertinent to the adjudication of the 
veteran's claims.  Records in the file indicate the veteran 
is in receipt of disability benefits from the Social Security 
Administration (SSA).  This disability determination and 
medical records considered in conjunction with this 
determination have not been associated with the claims file.  
Thus, additional development is needed to obtain all the 
medical records that SSA may have on the veteran.  

The Board regrets the delay associated with obtaining these 
records, but there was insufficient information of record at 
the time of the 1999 remand indicating that SSA records 
remained outstanding.  It is not known whether additional 
records from SSA would be relevant to the current claims, but 
VA is required to obtain evidence from the Social Security 
Administration, including decisions by the administrative law 
judge, and give the evidence appropriate consideration and 
weight.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  

Accordingly, this matter is REMANDED to the RO via the 
Appeals Management Center in Washington, D.C. for the 
following:

1.  The RO should send the veteran a VCAA 
letter and request the veteran to "provide 
any evidence in [his] possession that 
pertains to the claim."  See 38 C.F.R. 
§ 3.159(b).

2.  The RO should contact the Social Security 
Administration for the purpose of obtaining 
any records from that agency which pertain to 
an award of disability benefits to the 
veteran.  The RO should obtain copies of the 
award letter, administrative decision, and 
all medical records relied upon concerning 
the claim filed by the veteran for SSA 
benefits. The RO should proceed with all 
reasonable follow-up referrals that may be 
indicated by the inquiry.  All attempts to 
obtain records which are ultimately 
unsuccessful should be documented in the 
claims folder. 

3.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case.  The 
veteran and his representative should be 
afforded the applicable time period in which 
to respond.   

The case should then be returned to the Board, if in order.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  By this action, the Board intimates no opinion as to 
the ultimate outcome of this matter.

This claim must be afforded expeditious treatment.  

	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


